
	
		I
		111th CONGRESS
		2d Session
		H. R. 5546
		IN THE HOUSE OF REPRESENTATIVES
		
			June 16, 2010
			Mr. Roskam introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for the establishment of a fraud, waste, and
		  abuse detection and mitigation program for the Medicare Program under title
		  XVIII of the Social Security Act.
	
	
		1.Medicare fraud, waste, and
			 abuse prevention solution
			(a)Establishment
				(1)In
			 generalThe Secretary of Health and Human Services (in this
			 section referred to as the Secretary) shall develop and implement
			 a fraud, waste, and abuse comprehensive pre-payment review prevention system
			 (in this section referred to as the Prevention System) for
			 reviewing claims for reimbursement under the Medicare Program under title XVIII
			 of the Social Security Act (in this section referred to as the Medicare
			 Program).
				(2)ImplementationThe
			 Secretary shall carry out the Prevention System acting through the Center for
			 Program Integrity of the Centers for Medicare & Medicaid Services.
				(b)Selection of
			 claims across all provider typesThe Prevention System shall cover all types
			 of providers of services and suppliers under the Medicare Program, but may be
			 limited to a subset of claim segments.
			(c)System design
			 elementsTo the extent practicable, the Prevention System,
			 shall—
				(1)be
			 holistic;
				(2)be able to view
			 and analyze all provider of services, supplier, and patient activities from
			 multiple providers of services and suppliers under the Medicare Program;
				(3)be able to be
			 integrated into the health care claims flow in existence as of the date of the
			 enactment of this Act with minimal effort, time, and cost;
				(4)be designed to use
			 technologies, including predictive modeling, that can utilize integrated near
			 real-time transaction risk scoring and referral strategy capabilities to
			 identify transactions, patterns, anomalies, and linkages that are statistically
			 unusual or suspicious and can undertake analysis before payment is made and
			 that prioritizes unusual or suspicious claims in terms of likelihood of
			 potential fraud, waste, or abuse to more efficiently utilize investigative
			 resources;
				(5)be designed to—
					(A)allow for ease of
			 integration into multiple points along the claims flow under the Medicare
			 Program (pre-adjudication and post-adjudication of such claims) in order to
			 demonstratively show that the system ranks the likelihood of high-risk behavior
			 patterns and of fraud, waste, or abuse; and
					(B)utilize
			 experimental design methodology to monitor and measure the performance between
			 the control treatments (which shall be the methods and assessments used as of
			 the day before the date of the enactment of this Act to address fraud, waste,
			 and abuse under the Medicare Program) and test treatments (which shall be the
			 Prevention System identification of such fraud, waste, and abuse and actions
			 taken pursuant to such system to address such fraud, waste, and abuse);
			 and
					(6)be provided through competitively bid
			 contracts using the Federal Acquisition Regulations.
				(d)System
			 operation
				(1)Scoring and near
			 real-time analysis
					(A)In
			 generalThe Prevention System shall identify high-risk Medicare
			 claims by scoring all such claims in near real-time, prior to the Centers for
			 Medicare & Medicaid Services making payment on such claims under the
			 Medicare Program.
					(B)Use of
			 scoresThe scores under
			 subparagraph (A) shall be communicated to
			 the fraud management system under
			 subsection (f).
					(C)Near real-time
			 analysisUnder the Prevention System, the near real-time analysis
			 of Medicare claims data shall be conducted in a manner that ensures—
						(i)prompt
			 identification of fraud, waste, and abuse; and
						(ii)prompt payment of
			 legitimate claims.
						(2)Predictive
			 modelingThe Prevention System shall involve the implementation
			 of a statistically sound, empirically derived predictive modeling technology
			 that is designed to prevent fraud, waste, and abuse (by identifying such fraud,
			 waste, and abuse before payment is made under the Medicare Program on related
			 claims). The Prevention System shall use a predictive model to identify fraud,
			 waste, and abuse that is—
					(A)based on
			 historical transaction data, from across all markets and regions available, to
			 build and continuously re-develop scoring models that are capable of
			 incorporating external data and external models from other sources into the
			 predictive model; and
					(B)regularly updated,
			 through the feedback loop under
			 subsection (g), to provide information and
			 incorporate data on reimbursement claims that is collected through the
			 Prevention System, including information gathered through the investigation of
			 claims for reimbursement under the Medicare Program that the system identifies
			 as being potentially fraudulent, wasteful, or abusive.
					(3)Protections for
			 patients and providersThe identification of an unusual or
			 suspect Medicare claim by the Prevention System shall—
					(A)not result in the
			 denial of items or services to an individual under the Medicare Program until
			 such claim is further reviewed by the Secretary; and
					(B)not result in a
			 failure to comply with prompt payment requirements under applicable law.
					(4)Compliance with
			 HIPAAAny data collected, stored, or reviewed under the
			 Prevention System shall be treated in a manner that is in accordance with the
			 regulations promulgated under section 264(c) of the Health Insurance
			 Portability and Accountability Act of 1996 (42 U.S.C. 1320d–2 note) and any
			 other applicable law.
				(e)Treatment of
			 data
				(1)In
			 generalThe Prevention System shall be a high volume, rapid, near
			 real-time information technology solution, which includes data pooling and
			 scoring capabilities to quickly and accurately capture and evaluate
			 data.
				(2)Data
			 sourcesThe Prevention System shall, for purposes of preventing
			 fraud, waste, and abuse under the Medicare Program—
					(A)use data from
			 claims for reimbursement under the Medicare Program contained in existing files
			 of Medicare claims data, including the Common Working File of the Centers for
			 Medicare & Medicaid Services; and
					(B)to the extent
			 practicable, pool data from all available Government sources (including the
			 Death Master File of the Social Security Administration).
					(3)Data
			 storageThe Prevention System shall be stored in an industry
			 standard secure data environment that complies with applicable Federal privacy
			 laws for use in building Medicare fraud, waste, and abuse prevention predictive
			 models that have a comprehensive view of provider and supplier activity across
			 all markets, geographic areas, and provider and supplier types.
				(f)Fraud management
			 system
				(1)In
			 generalThe Prevention System shall utilize a fraud management
			 system containing workflow management and workstation tools to provide the
			 ability to systematically present score, reason codes, and treatment actions
			 for high-risk scored transactions, as determined under subsection (d).
				(2)Review of
			 claimsThe fraud management system under paragraph (1) shall
			 ensure that analysts who review Medicare claims have the capability to access,
			 review, and research claims efficiently, as well as decline or approve payments
			 on claims in an automated manner.
				(g)Feedback
			 loop
				(1)In
			 generalThe Prevention System shall utilize a feedback loop to
			 gain access to outcome information on adjudicated Medicare claims so future
			 system enhancements can utilize previous experience.
				(2)PurposeThe
			 purpose of the feedback loop under
			 paragraph (1) is to—
					(A)enable the
			 Secretary to measure—
						(i)the
			 actual amount of fraud, waste, and abuse under the Medicare Program; and
						(ii)any
			 savings to the Medicare Program resulting from implementation of the Prevention
			 System; and
						(B)provide necessary
			 data to develop future, enhanced models for use in the Prevention
			 System.
					(3)Analysis of
			 final claims statusThe feedback loop under
			 paragraph (1) shall analyze data from all
			 carriers to provide post-payment information about the eventual status of a
			 Medicare claim as Normal, Fraud,
			 Waste, Abuse, or Education
			 required.
				(h)Claims review
			 prior to payment
				(1)Review before
			 paymentSubject to paragraph (2), if a claim for reimbursement
			 under the Medicare Program is selected for review under the Prevention System,
			 the Secretary shall not make a payment on such claim until such claim has been
			 reviewed under the system. In order to carry out this paragraph, the Secretary
			 shall ensure that appropriate controls and technology are in place to assess
			 and measure the effectiveness of the Prevention System, predictive models used
			 under such system, and the overall strategy for Medicare claims review.
				(2)Timely
			 review
					(A)In
			 generalThe review of a claim under the Prevention System shall
			 occur in a timely manner.
					(B)Application of
			 prompt payment requirementsThe limitation on payment under
			 paragraph (1) shall not interfere with the prompt payment of a Medicare claim
			 in accordance with applicable law.
					(3)Manual
			 reviewIf automated
			 technology presents a score, reason code, or treatment action for a claim that
			 is scored as “high-risk,” the Prevention System shall provide for manual review
			 of medical records related to such claim by both clinical and fraud
			 investigators to ensure accuracy and mitigate false positive events.
				(4)Self-audit
			 reviewThe Secretary may use
			 self-audit practices by providers and suppliers under the Prevention System in
			 a manner such that once high-risk claims are identified through the predictive
			 modeling, providers and suppliers are offered the opportunity to adjust or
			 withdraw their claims.
				(5)Denial of
			 payment for fraudulent claimsUnder the Prevention System, if
			 automated technology of a claim under paragraph (3) and manual review under
			 paragraph (4) confirm fraud has occurred, the Secretary may deny payment of
			 such claim.
				(i)Annual
			 assessment report
				(1)In
			 generalNot later than 2 years after the implementation of the
			 Prevention System, the Secretary, through the Office of the Inspector General
			 of the Department of Health and Human Services, shall submit to Congress a
			 report on the implementation of such system.
				(2)ContentsThe
			 report submitted under paragraph (1) may contain—
					(A)a detailed assessment of the Prevention
			 System’s success in identifying fraud, waste, and abuse;
					(B)the costs of
			 operating the Prevention System; and
					(C)an analysis of the
			 overall return on investment for the Prevention System.
					(j)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section such sums as may be necessary.
			(k)ExpansionIf the Secretary determines that the
			 Prevention System results in savings to the Medicare Program, the Secretary
			 shall expand the project throughout Federal health programs, including the
			 Medicaid Program under title XIX of the Social Security Act and the Children’s
			 Health Insurance Program under title XXI of such Act.
			
